Citation Nr: 1812926	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-38 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bladder cancer resulting from exposure to herbicide agents, to include as secondary to service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In an October 2013 statement, the Veteran's representative asked the RO to reconsider its decision.  The Board construes this statement as a notice of disagreement (NOD).

In September 2015, the Veteran testified at a Board videoconference hearing; a transcript of that hearing is of record.  In January 2018, the Board issued a letter informing the Veteran that the Veterans Law Judge (VLJ) who presided over the September 2015 hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2017).  The Veteran notified the Board that he did not want another hearing.  See January 27, 2018, hearing related document.  Thus, the Board will proceed with the appeal as to the above-referenced issue.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his bladder cancer is the result of in-service exposure to herbicide agents.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bladder cancer are met.  38 U.S.C. §§ 1101, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury where nexus evidence establishes a connection between the service-connected disability and the current disability.  38 C.F.R. § 3.310(a); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the evidence of record supports a grant of service connection for bladder cancer.  First, there is evidence of a current disability.  The Veteran was diagnosed with bladder cancer in August 2011 and currently has residual effects of the disease and treatment.  See November 2012 and 2013 VA examinations and December 2012 private medical records.



Second, there is evidence of an in-service event, disease, or injury.  The Veteran had service in the Republic of Vietnam and exposure to herbicide agents is presumed.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bladder cancer is related to in-service exposure to herbicide agents.  In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107.  Although there is evidence against the claim, the Veteran's private physician submitted multiple opinions indicating that this Veteran's bladder cancer was a direct result of exposure to herbicide agents.  See November 2013, April 2014, and December 2014 medical treatment records.  In formulating his opinion, the Veteran's private physician relied on the Veteran's medical history, considered VA's own comprehensive environmental studies of veterans exposed to herbicide agents and studies concerning mutations in cancer, and relied on his own expertise, knowledge, and training.  In addition, the physician supported his opinion with a clear and thorough rationale.  Thus, the Board finds that the private nexus opinions, in general and the December 2014 opinion in particular, are of significant probative value and are the most persuasive opinions on the question of whether the Veteran's bladder cancer is at least as likely as not related to his military service.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bladder cancer is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an 


approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for bladder cancer is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


